George, J.
1. The several excerpts from the charge of the court which are assigned as error in the amendment to the motion for a new trial are without substantial merit. The charge of the court, considered as a whole, was full and fair, and is not subject to the criticism that it was argumentative and unduly emphasized the contentions of the State.
2. The evidence is sufficient to warrant the verdict finding the defendant guilty of the offense of assault with intent to rape, and the verdict has the approval of the trial judge. This court is without power to interfere.

Judgment affirmed.


Wade, O. J., and LuJce, J., concur.